Notice of Pre-AIA  or AIA  Status
Receipt is acknowledged of Applicant’s RCE, filed on 13 April 2022. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*  *  *  *  *
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 March 2022 has been entered.
*  *  *  *  *
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 10, 12, 15, 17, 18, and 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over “Antibacterial activities of non-antibiotic drugs,” Journal of Antimicrobial Chemotherapy (1993) 32, 355-365 (“Cederlund”) (currently of-record) in view of US 2011/0200657 (“Baker”) (currently of-record), as evidenced by PubChem Loratadine Compound Summary (see PTO-892) and Clin Exp All Rev 2005; 5:21-25 (“Walsh”).  
Regarding claims 1 and 18, Cederlund explains that “non-antibiotic antibiotics” have synergistic effects if combined with antibiotics both in vitro and in experimental infections (see page 359, under “Synergy or antagonism between non-antibiotics and antibiotics”).  
Regarding claim 1, the formula claim 22, and claims 23, 25, and 26, disclosed “non-antibiotic antibiotics” include neuroleptic drugs such as chlorpromazine, perphenazine, and transclopenthixol (see Table II).  
Regarding claim 1, chlorpromazine, perphenazine, and transclopenthixol are neuroleptic drugs, not antibiotics.  Additionally, they are non-toxic, as they are administered to humans.    
Regarding claim 24, the substituted piperazine group is optional.     
Regarding claims 1, 10, and 12, chlorpromazine and perphenazine are combined with beta-lactam antibiotics and transclopenthixol is combined with penicillin (see Table II).  
Cederlund explains that “the drugs which have been found to have a synergic effect with antibiotics have either been neuroleptic drugs or antihistamines.”  See paragraph bridging pages 359-360.  
Regarding claims 15 and 18, “[m]ice infected with S. pneumonia and treated with sub-therapeutic doses of transclophenthixol and penicillin has a significantly higher survival rate than those given each drug separately.”  See page 36, first full paragraph.  
While Cederlund discloses treating bacteria such as E. coli, P. aeruginosa, and S. pneumonia with a combination of an antibiotic and a fused tricyclic ring system with at least one halogen substituent (see Table II) the reference differs from the instant claims in that it does not explicitly disclose the same combination for treatment of S. aureus.  However, Cederlund explains that chlorpromazine, which is a fused tricyclic ring system with at least one halogen substituent, “interferes with the cell wall and cell membrane of both Gram-positive and Gram-negative bacteria.  Many authors have described cell lysis induced by chlorpromazine preceded by ultrastructural membrane alterations, and formation of complex mesosome like structures.”  See page 357, second full-paragraph.  The authors have additionally “observed asymmetric cell divisions, leading to a cell conglomerate instead of individual daughter cells, in chlorpromazine-treated strain of S. aureus.”  See page 357, second full-paragraph. 
Cederlund differs from the instant claims in that it does not explicitly disclose the loratadine of claims 9, 27, and 28.
Baker teaches a method of making nanoemulsions and inactivating pathogenic microorganisms (see, e.g. abstract).  The disclosed method may be used to treat infections caused by, e.g., S. aureus (see, e.g., claim 102).  
Baker explains that anti-inflammatory activity in conjunction with anti-microbial activity can eliminate a microbial infection and speed healing of tissues (see [0022]).  
Regarding claims 1, 2, and 9, disclosed anti-inflammatory agents include loratadine (misspelled as “loratodine”) (see [0034]).  It should be noted that loratadine is classified in the art as an anti-histamine (see PubChem Loratadine Compound Summary).  Furthermore, it is known in the art that anti-histamines, such as desloratadine, have anti-inflammatory properties (see Walsh, pages 22-23, under “IN vivo studies”.
Regarding claims 1, 10 and 12, disclosed anti-microbial agents include penicillins (see [0047]).  
Regarding claim 17, the disclosed composition may be administered orally (see [0081]).  
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to disclose the method of claim 1, as taught by Cederlund.  One of ordinary skill in the art at the time the invention was filed would have been motivated to administer the composition of claim 1 because certain fused tricyclic ring systems with at least one halogen substituent have a synergistic effect with antibiotics in treatment of bacterial infections, as explained by Cederlund (see above).  One of ordinary skill in the art at the time the invention was filed would have been motivated to administer such a composition to treat a bacterial infection caused by S. aureus because a fused tricyclic ring system with at least one halogen substituent such as chlorpromazine results cell lysis preceded by ultrastructural membrane alterations and formation of complex mesosome-like structures and asymmetric cell divisions, leading to a cell conglomerate instead of individual daughter cells, as explained by Cederlund (see above).  Additionally, one of ordinary skill in the art at the time the invention was filed would have been motivated to administer a combination of penicillin and loratadine orally because it is effective in treating a bacterial infection caused by S. aureus, as explained by Baker (see above).     
*
Claims 1, 9, 10, 12, 13, 15, 17-19, and 22-28  remain rejected under 35 U.S.C. 103 as being unpatentable over “Antibacterial activities of non-antibiotic drugs,” Journal of Antimicrobial Chemotherapy (1993) 32, 355-365 (“Cederlund”) in view of US 2011/0200657 (“Baker”), further in view of US 2007/0190160 (“Turos”) as applied to claims 13 and 19.  All currently of-record.
Cederlund and Baker are explained above.
The references differ from the instant claims in that they do not disclose the particular beta-lactam antibiotics recited in claim 13 or the MRSA recited in claim 19.
	Turos teaches polymeric nanoparticles useful for drug delivery (see, e.g., abstract).  
	Regarding claims 1, 9, and 12, the disclosed nanoparticles may comprise penicillin (see [0209]) and fused tricyclic ring systems with at least one halogen substituent such as clozapine and loratadine (see [0212]).  Regarding 13, the penicillin may be penicillin G (see, e.g., claim 9).  The nanoparticles may comprise combinations of bioaffecting agent (see [0222]).  
	Regarding claims 1 and 19, the disclosed nanoparticles may be directed to methicillin-resistant Staphlococcus aureus (see claim 78).
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to disclose the method of claim 1, as taught by Cederlund.  One of ordinary skill in the art at the time the invention was filed would have been motivated to administer the composition of claim 1 because certain fused tricyclic ring systems with at least one halogen substituent have a synergistic effect with antibiotics in treatment of bacterial infections, as explained by Cederlund (see above).  One of ordinary skill in the art at the time the invention was filed would have been motivated to administer such a composition to treat a bacterial infection caused by S. aureus because a fused tricyclic ring system with at least one halogen substituent such as chlorpromazine results cell lysis preceded by ultrastructural membrane alterations and formation of complex mesosome-like structures and asymmetric cell divisions, leading to a cell conglomerate instead of individual daughter cells, as explained by Cederlund (see above).  Additionally, one of ordinary skill in the art at the time the invention was filed would have been motivated to administer a combination of penicillin and loratadine orally because it is effective in treating a bacterial infection caused by S. aureus, as explained by Baker (see above).  Finally, one of ordinary skill in the art at the time the invention was filed would have been motivated to administer penicillin G, because it is among the species of penicillin effective in treating MRSA, as explained by Toros (see, e.g., [0209], [0258], and claim 9).      
*  *  *  *  *
Response to Arguments
Applicant's arguments filed on 16 March 2022 have been fully considered but they are not persuasive.
Applicant argues that Cederlund teaches that neuroleptic drugs and antihistamines have a synergistic effect with antibiotics and that one of ordinary skill in the art would not expect other classes of drugs to behave similarly.  Thus, Applicant argues, “one of skill in the art would not reasonably extend the teachings of Cederlund and turn, e.g., to Baker as proposed by the Office, anticipating that any compounds disclosed therein (which are not neuroleptic drugs or antihistamines) would exhibit similar behavior as that referenced with regard to the neuroleptic drugs and antihistamines in Cederlund.”  See remarks, page 10 (emphasis in original).
Examiner agrees with Applicant’s statement.  However, the obviousness rejection is not combining Baker with Cederlund anticipating compounds which are not neuroleptic drugs or antihistamines, as Applicant states.  Rather, the rejection is based on Cederlund’s disclosure of the synergistic effects of combining an antihistamine and an antibiotic (as explained by Applicant) and Baker’s disclosure of an antihistamine and an antibiotic.  Specifically, the rejection is based on Baker’s disclosure of loratadine, which is classified as an antihistamine (see PubChem Loratadine Compound Summary). 
Applicant argues, “Cederlund clearly states that drugs demonstrating a synergistic effect when combined with antibiotics are primarily “neuroleptic drugs or antihistamines.”  One of skill in the art looking to further modify the teachings of Cederlund would only reasonably be led to other compounds within these classes (i.e., neuroleptic drugs or antihistamines) and not generally, as proposed by the Office, to other “fused tricyclic ring systems with at least one halogen substituent.”  See remarks, page 11.
Again, Examiner agrees with Applicant’s statement that Cederlund would reasonably be modified with neuroleptic drugs or antihistamines.  As noted above, Baker is combined with Cederlund for its teaching of the antihistamine loratadine.  
Applicant argues that there is no motivation to replace the neuroleptic drugs or antihistamines of Cederlund with the anti-inflammatory agent taught by Baker.  See remarks page, 12.
Examine respectfully submits that the loratadine taught by Baker functions as a histamine H1-receptor antagonist with anti-allergic properties (see PubChem Loratadine Compound Summary).  Baker’s description of loratadine as an anti-inflammatory does not negate loratadine’s basic functionality as an anti-histamine.  As explained by Walsh (see obviousness rejection), anti-histamines such as desloratadine, have anti-inflammatory properties in addition to their anti-histamine functionality.  
Applicant argues that Baker does not teach any specific effect on bacteria.  See remarks, page 12.
Examiner respectfully disagrees.  As noted in the obviousness rejection, the method disclosed by Baker may be used to treat infections caused by, e.g., S. aureus.
Applicant argues that it is not appropriate to assume that synergy with penicillin in one bacterium would predict synergy in another bacterium and thus, “Cederlund provides no motivation to make the proposed modification to the method outlined therein (i.e., to instead, consider the disclosed combinations for the treatment of S. aureus). See pages 12-13.
In response, Examiner notes that the obviousness rejection cites language from Cederlund which addresses treatment of S. aureus: The authors have additionally “observed asymmetric cell divisions, leading to a cell conglomerate instead of individual daughter cells, in chlorpromazine-treated strain of S. aureus.”  See page 357, second full-paragraph. 
Additionally, as noted in the obviousness rejection, Baker envisions the combination of penicillins and loratadine to treat infections caused by S. aureus.
Applicant argues that Turos provides laundry lists of active agents that can be used within the disclosed nanoparticles.  See remarks, page 13.
As noted in the obviousness rejection, Cederlund explicitly discusses they synergistic effect of antibiotics and antihistamines in the treatment of infections.  Also as noted in the obviousness rejection, Turos explicitly discloses the combination of penicillin with clozapine or loratadine in the treatment of methicillin-resistant Staphlococcus aureus.
Regarding laundry lists, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).   MPEP 2144.07.
Applicant argues, “[w]ith no teaching or suggestion in Cederlund that anti-inflammatory agents may exhibit the noted synergy and/or that any compounds of the recited structural class exhibit the noted synergy and with no indication in Baker that the agents referenced by the Office exhibit any effect against bacteria, Applicant respectfully submits that the results outlined in the applicant as filed demonstrate the unexpected effect of the claimed combinations.”  See remarks, page 14.  
As noted above and by Applicant, Cederlund teaches synergy between antibiotics and antihistamines to treat bacterial infections and Baker teaches the combination of antibiotics (e.g. penicillin) with antihistamines (e.g. loratadine) treat infections caused by, e.g., S. aureus.  Thus, the claimed combination of a benzocycloheptapyridine (e.g. loratadine) with an antibiotic would have been expected based upon the disclosures of Cederlund and Baker.  
Applicant states that “[t]he Office points to paragraph [0249] of Turos as allegedly disclosing that penicillin G is effective in treating MRSA. See remarks, page 14. 
Examiner respectfully disagrees.  The rejection cites claim 9 as disclosing penicillin G as among the species of penicillin that may be used in treating MRSA.
Applicant argues that Turos mentions antibacterial testing of various ethyl acrylate nanoparticles and n-methylthiolated beta-lactam nanoparticles on MRSA, and biological activity correlated with location and length of a polyacrylate linker.  See remarks, page 14.
Examiner respectfully submits that Turos discloses penicillin as a preferred bioaffecting material (see, e.g., [0157]), with penicillin G being one of the disclosed penicillins (see, e.g., claim 9).  The linker does not affect the functionality of the linked penicillin G.  
[Wingdings 2 font/0xF3]
Correspondence
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792.  The examiner can normally be reached on 10am-630pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HASAN S. AHMED
Primary Examiner
Art Unit 1615



/HASAN S AHMED/Primary Examiner, Art Unit 1615